Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant application having Application Number: 17,713,001 filed on 4/4/22 has a total of 19 claims pending for examination; there are 2 independent claims and 17 dependent claims, all of which are examined below.
Priority
Acknowledgment is made of applicant’s claim for priority under 35 U.S.C. § 119 (e) with reference to Application Number: 10-2018-0091319 filed on 8/6/18.
Drawings
The drawing(s) have been reviewed by the examiner and are found comply with the provisions of 37 CFR 1.81 to 1.85.
Specification
The disclosure is objected to because of the following informalities:
 The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11,294,834. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations disclosed in claims 1-19 of the instant case are also disclosed, inter alia, in claims 1-11 of U.S. Patent No. 11,294,834.  They appear to claim similar limitations using similar terminology (e.g. “controller accesses a first memory” instead of “controller performs a serial communication to control a first memory” for claims 1-10). Also, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to remove the limitations “a host suitable for requesting the data program operation or the data read operation from the memory system”, “wherein the controller performs a serial communication to control a first memory which is arranged outside the memory system and engaged with the host, wherein the memory device comprises a non-volatile memory device including a plurality of dies”, “wherein the controller comprises a second memory”, “and mapping information of the memory device” from claims 1-11 of U.S. Patent No. 11,294,834 to arrive at claims 11-19 of the instant application in order to have a less complex system.  See In re Karlson, 311 F.2d 581, 583, 136 USPQ 184, 186 (CCPA 1963).
Allowable Subject Matter
Claims 1-19 would be allowable if rewritten or amended to overcome the Double Patenting rejection(s) set forth in this Office action or by submitting a Terminal Disclaimer as disclosed above.
The following is a statement of reasons for the indication of allowable subject matter:  
With regards to claims 1 and 11, the prior art of record alone or in combination fails to teach or fairly suggest wherein the operation information includes type information of die structure and the number of dies included in the memory device, in combination with the other limitations found in the respective claims
With regards to claims 2-10, due to their direct or indirect dependence from claim 1, they include allowable subject matter for at least the same reasons.
With regards to claims 12-19, due to their direct or indirect dependence from claim 11, they include allowable subject matter for at least the same reasons.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publication No. 20140380003 to Hsu et al. teaches A Slave processor uses local memory for processing and asks/requests a Host processor of additional memory needs which is allocated as needed.
US Patent Application Publication No. 20150378814 to Webb et al. teaches memory a memory controller accessing non-volatile memory that includes one or more dies in a package which may be a single die package (SDP), a dual die package (DDP), a quad die package (QDP), or an octo die package (ODP),
US Patent Application Publication No. 20160231946 to Gensler, JR. et al. teaches a storage controller maintaining extent storage volumes in a primary allocation space and a secondary allocation space.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E MARTINEZ whose telephone number is (571)272-4152.  The examiner can normally be reached on Monday-Friday 8:30am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss N Alrobaye can be reached on (571)270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




DEM
/DAVID E MARTINEZ/Primary Examiner, Art Unit 2181